PER CURIAM.
In this Anders appeal,1 we affirm the judgment and sentence, but remand for correction of an apparent scrivener’s error. The judgment designates the offense of driving while license suspended or revoked as a first-degree misdemeanor, but as the state acknowledged in the plea and sentencing proceedings, the offense charged in this instance is a second-degree misdemeanor pursuant to section 322.34(1), Florida Statutes (Supp.*9201994). The trial court is therefore directed to correct the written judgment accordingly.
BOOTH, JOANOS and VAN NORTWICK, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).